Upon reconsideration we have concluded to affirm the judgment of the trial court in this matter, being of opinion, as was the trial judge, that the issue of fact involved must be resolved in the negative in view of the fact that the burden of proof concerning the validity of defendant's signature rested upon plaintiff and appellant.
Our former decree is recalled and set aside, and it is now ordered that the judgment appealed from be affirmed.
Original decree recalled; judgment appealed from affirmed.